Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129440 	                                                                                              Michael F. Cavanagh
  (27)                                                                                                  Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v      	                                                           SC: 129440     

                                                                     COA: 263005      

                                                                     Wayne CC: 87-011832

  WALTER E. ANTHONY,

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  December 27, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         l0221                                                                  Clerk